Dutton, J.
The law regarding the rights of married women to hold personal property has undergone a great change, both by statute and the decisions of courts, since the case of Dibble v. Hutton, 1 Day, 221. In Baldwin v. Carter, 17 Conn., 201, it was held by this court that an ante-nuptial agreement will be valid after the marriage of the parties, and that if no other trustee is provided the husband will be trustee of such personal property as he has contracted to let her hold to her sole and separate use. In the same case it was decided that, if she should die first, such property would belong to her estate.
It was afterwards decided in the case of Riley v. Riley, 25 Conn., 154, that if personal property should be given by a third person to a wife during coverture to her sole and separate use, the husband would be only a trustee of such property.
The last step in the progressive advancement of this doctrine was taken in Deming v. Williams, 26 Conn., 226, in which it was decided that a husband might, during coverture, make an absolute conveyance of personal property to his wife, vesting a full equitable title in her, to hold to her sole and separate use. The same doctrine was fully sustained in Jennings v. Davis, 31 Conn., 134, and has been followed in several other cases.
There can be no doubt that, as the law now stands, such a conveyance by a husband to a wife makes her the real owner of the property, at least against all but -the creditors of the husband, and that on her death her representatives are the real owners of it. In Baldwin v. Carter Williams, Ch. J., says that her representatives will be the legal claimants. In Jennings v. Davis the court held that between the administrator of the husband and the administrator of the wife the latter would take such property. In the present ease the *108court below found that the moneys &c., for which this suit was brought, were an absolute gift from her husband, the deceased, to the plaintiff, and were hers absolutely if it was in his power to make them such by an absolute gift during coverture. The cases which have been cited show conclusively that the real ownership of them was in the plaintiff.
The only serious doubt in the case arises from the technical objection that the plaintiff can not recover the money from the administrator of her husband, who had taken it from her claiming that it belonged to the estate of which he was administrator, in an action of assumpsit. This point did not arise in any of the preceding cases. Baldwin v. Carter and Deming v. Williams were petitions in equity, Riley v. Riley was an appeal from commissioners, and Jennings v. Davis was an amicable suit.
The question then is, does such a title vest in the wife, where an absolute gift in form is made by a husband to a wife during coverture, that after the death of the husband she can maintain an action at law for the property.
We have come to the conclusion that she has such a title. During the coverture the legal title necessarily remains in him, as the wife can not take it. He is however a mere trustee. The law requires him to hold the legal title for her protection and benefit. But as soon as he is dead her incapacity ceases. There is no further need of a trustee. The transfer by the law of the legal title to the representative of the husband would only create confusion and embarrassment in the settlement of his estate. The property as we have seen would not belong to his estate and ought not to be inventoried-In such a state of things as existed in Jennings v. Davis, such a transfer might require that the administrator of the wife should bring suits in the name of the administrator of the husband. A reasonable construction of the law regarding the settlement of estates demands the application of a different rule. The policy of that law requires that the administrator of the husband should not be regarded as the trustee of the wife, and that the wife should be invested with the legal title as well as the right of possession.
*109So far as this case is concerned another view of it may be taken. If the administrator of the husband has the legal title he holds it as a mere trustee for the widow. She would be entitled at once to a transfer of the legal title to herself.
As no particular formality is necessary to transfer personal property, it might be presumed to have been made, especially where, as is found in this case, she had the possession until she was deprived of it.
These views of the questions involved are supported by the doctrine that the action for money had and received is based on principles of equity. It is just and right that the plaintiff should recover this money, to which no one has any real claim but herself, and which has been for no legal purpose which we can recognize taken from her by the defendant.
We advise judgment for the plaintiff.
In this opinion the other judges concurred.